Citation Nr: 1115545	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  06-37 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.

This matter is on appeal from a December 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was remanded by the Board in June 2009 for further development.  For the reasons stated below, further development is required.  

During the course of this appeal, the Veteran has submitted claims related to an acquired psychiatric disorder and a right knee disability.  However, decisions have not been issued regarding these claims.  Therefore, they are referred to the RO for adjudication.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  In this case, the above issues on appeal were remanded by the Board in June 2009.  Based on the results of that development, the Board determines that further development is necessary before the merits of the claims may be addressed.

Specifically, in the June 2009 remand, the Board instructed that the Veteran be scheduled for a VA audiological examination in order to determine the nature and etiology of his bilateral hearing loss and tinnitus.  While it is unclear what date the examination was scheduled for, it does appear that Veteran failed to report, and the RO rated the claim based on the remaining evidence of record.  See 38 C.F.R. § 3.655 (b) (2010).  A supplemental statement of the case (SSOC) was issued in January 2011.  

In February 2011, the Veteran responded that he was never notified about his scheduled audiological examination.  A review of the evidence indicates that it is possible that the notice of his scheduled examination may not have been sent to the correct mailing address.  In this case, the Veteran has had at least four different mailing addresses since September 2006, and he appears to have moved to his most current residence sometime between September 2008 and June 2009.  

As was referenced previously, a notice letter informing the Veteran of the date and time of his newly scheduled VA examination is not in the record.  Thus, it is unknown whether this letter, which the Board will presume was sent, was sent to the correct address.  However, the Veteran's Compensation and Pension Exam Inquiry form, which is incorporated with his VA treatment records, shows that new VA audiological examination was requested pursuant to the Board's remand, but also lists an incorrect address.  Therefore, in order to assure that the Veteran has not been prejudiced by a potential notice error, the Board determines that a second effort should be made to afford the Veteran a VA examination.  

Next, also in accordance with the Board's June 2009 remand, the RO acquired the treatment records the Veteran submitted in conjunction with a disability claim to the Social Security Administration (SSA).  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  However, a review of these records indicates that there were a number of VA treatment records sent to the SSA that were never previously associated with the claims file, including at least one audiological evaluation.  Thus, it is unclear as of yet whether the claims folder contains a full set of VA treatment records.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, a review of the VA treatment records should be conducted in order to ensure that all of these records have been incorporated into the claims folder.  

Accordingly, the case is REMANDED for the following action:

1. Acquire all available VA treatment records for the Veteran from the VA Medical Center in Kansas City, Missouri, and/or any treatment records that may be available from the VA Heartland Network - VISN 15.  All records since September 2007, as well as any prior records not already of record, should be associated with the claims file.   

The Veteran should be requested to provide any information regarding additional treatment records that he may have in his possession relating to his bilateral hearing loss or tinnitus.  If he has received additional treatment since this claim was certified for appeal, the AMC should attempt to acquire the associated records, after obtaining the Veteran's authorization.

2. Schedule the Veteran for an audiology examination. 
In doing so, the AMC should verify the Veteran's current address, and also ensure that the scheduling VA Medical Center is aware of the Veteran's current address. 

The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the examiners designated to examine the Veteran.  All appropriate tests and studies should be performed, to include audiometric testing at the 6000 and 8000 Hz frequencies. 

If such testing is not possible, the examiner should so state and explain.  The examiner must also provide the complete rationale for any conclusion reached, to include, as appropriate, citation to specific evidence of record and/or medical authority.

Based on a thorough review of the evidence of record, the examiner should provide an opinion as whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's hearing loss and tinnitus is related to his active military service, to include in-service noise exposure (acoustic trauma).  The examiner should also indicate whether any such disability is more likely than not of post-service onset.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a SSOC.  An appropriate period of time should be allowed for response

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


